                       UNITED STATES PROBATION OFFICE
                         EASTERN DISTRICT OF NORTH CAROLINA


James L. Corpening, Jr.                                                        150 Rowan St. Suite 110
Chief U.S. Probation Officer                                                Fayetteville, NC 28301-4920
                                                                                   Phone: 910-354-2542
                                                                                      Fax: 910-483-2690




     DATE: January 5, 2021

    FROM: Van R. Freeman, Jr.
          Deputy Chief U.S. Probation Officer

SUBJECT: BRAYBOY, Andrea True
         Case No.: 7:17-CR-35-12D
         Request for Early Termination

        TO:    James C. Denver III
               United States District Judge

On November 28, 2017, Andrea, True Brayboy was convicted of Conspiracy to Distribute and
Possess With Intent to Distribute a Quantity of Marijuana, Cocaine, and Cocaine Base (Crack).
Ms. Brayboy appeared in United States District Court for the Eastern District of North Carolina
and received 30 months of imprisonment followed by 3 years of supervised release. She began
supervision on September 10, 2019.

Ms. Brayboy has performed satisfactorily on supervision. She has submitted to DNA testing, all
drug screens have been negative, and she has been on low intensity supervision since December
6, 2019. Ms. Brayboy has met all her monetary obligations. Her term of supervision is set to
expire on September 9, 2022.

The probation office is requesting early termination based upon her compliance and our
assessment of her as a low risk offender. The U.S. Attorney's Office disagrees with our
recommendation for early termination, based on the defendant not serving half of her supervision
term. Please indicate the court's preference by marking the appropriate selection below.

 D I agree with the recommendation and have signed the enclosed Order.
 lit"' I disagree with the recommendation. I will reconsider in one year.
 D I disagree with the recommendation. The defendant must serve the entire term of
     supervision.


     Jams C. Denver III                                      Date
     United States District Judge




        Case 7:17-cr-00035-D Document 688 Filed 01/06/21 Page 1 of 1
